IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1183
                             Filed November 6, 2019


IN THE INTEREST OF R.A.,
Minor Child,

A.G., Mother,
      Appellant,

B.O., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Jason A. Burns,

District Associate Judge.



      The mother and father separately appeal the termination of their parental

rights to their child. AFFIRMED ON BOTH APPEALS.



      Robin L. Miller, Cedar Rapids, for appellant mother.

      Don W. Schroeder, Iowa City, for appellant father.

      Thomas J. Miller, Attorney General, and Anna T. Stoeffler (until withdrawal)

and Mary A. Triick, Assistant Attorneys General, for appellee State.

      Anthony A. Haughton of Linn County Advocate, Inc., Cedar Rapids, attorney

and guardian ad litem for minor child.

      Considered by Potterfield, P.J., Greer, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                           2


BLANE, Senior Judge.

       The mother and father separately appeal the termination of their parental

rights to their child, R.A. Neither contests the juvenile court’s determination that

the statutory grounds for termination were met, the best interests of the child

support termination, and no permissive factor to save the parent-child relationship

applies. See Iowa Code § 232.116(1), (2), (3) (2019). Both parents challenge

whether the juvenile court had subject-matter jurisdiction to adjudicate the child in

need of assistance (CINA) and ultimately terminate their parental rights.

I. Background Facts and Proceedings.

       R.A. was born in 2010 in the state of New York. The mother, father, and

R.A. remained in New York for a short while. New York’s Child Protective Services

became involved with the family in June 2011 and allegations were substantiated

for maltreatment based on specific and repeated incidents of violence between

R.A.’s parents in the presence of R.A. The father was detained and eventually

deported to his home country of Ghana.

       Sometime in 2012, R.A. and her mother moved to Hawaii. In the fall of

2012, Hawaii entered a divorce decree, ending the marriage of R.A.’s mother and

father and giving the mother physical care of R.A.

       Then, in 2013, Hawaii opened a child-welfare case involving R.A. and her

mother.1 R.A. was in foster care for a little over a year and remained under the

jurisdiction of Hawaii’s family court until April 2017, when the case was dismissed




1
 R.A. has an older half-brother who was born in Hawaii (before the mother moved to New
York) and who was also initially part of the child-welfare case in 2013. From the record
before us, it appears the brother remains in Hawaii in the care of his biological father.
                                         3


because the mother had fled the jurisdiction—where she had outstanding warrants

for her arrest—and R.A. was no longer in the state.

      From June 2015 until June 2017, R.A. lived with her father in Ghana. R.A.

has reported she was physically abused by her father during this time. As far as

we are aware, the father remains in Ghana with his extended family.

      In June 2017, R.A. moved from Ghana to the United States Virgin Islands,

where the mother had been living for some time. Then, due to her outstanding

warrants in Hawaii, the mother was arrested on December 23, 2017.

      After the mother’s arrest, the mother’s husband—R.A.’s stepfather—

brought R.A. to Iowa, where several members of the mother’s family reside.

According to reports from the family, R.A. arrived in Iowa on January 1, 2018. It

seems the stepfather left Iowa after dropping R.A. off; he has not taken part in any

proceedings and did not respond to DHS’s attempts to make contact.

      A few weeks later, the maternal relatives contacted the Iowa Department of

Human Services (DHS) and reported they were unable to continue caring for R.A.

By that time, the mother had been extradited to Hawaii. The juvenile court

exercised emergency jurisdiction and placed R.A. in DHS’s custody.

      On January 25, the State filed a petition asking the court to adjudicate R.A.

a CINA. The State noted the court had emergency jurisdiction but that it was

unclear whether the court had subject matter jurisdiction pursuant to the Uniform

Child Custody Jurisdiction Enforcement Act (UCCJEA) and Iowa Code chapter

598B. At the time, neither DHS nor the court had much information about R.A.’s

whereabouts before she arrived in Iowa.
                                         4


       The initial CINA-adjudication hearing had to be postponed to give the State

more time to determine where and with whom R.A. had lived before she arrived in

Iowa. In March, the court granted the State’s request directing the mother to file a

jurisdictional affidavit; the court stayed the CINA proceedings until further

proceedings regarding jurisdiction could be held.

       In April, the mother reported to the court that she was en route to the United

States Virgin Islands after having been released from jail in Hawaii. She indicated

she intended to maintain her home in the Virgin Islands and wanted R.A. to be

returned to her care there.

       The court denied the mother’s request to participate by phone in the June

hearing regarding jurisdiction, reasoning the court was at a disadvantage in

determining her credibility if it was unable to observe the mother and because, if

the court did as the mother asked and dismissed the CINA petition, the mother

would need to be present to take custody of R.A. Following the conclusion of the

hearing, the court filed an order listing the specific information it still needed in

order to make a jurisdiction determination.      The CINA proceedings remained

stayed.

       At a July 16 hearing, the court noted the mother was again not present and

had yet to appear in Iowa during the proceedings. Additionally, the court was

informed the mother was on supervised release in Hawaii when she returned to

the Virgin Islands in April—again fleeing Hawaii’s jurisdiction. Due to the mother’s

failure to appear for sentencing earlier in the month, another arrest warrant had

issued for her in Hawaii. The State informed the court R.A. had significant family
                                          5


residing in Iowa, including her maternal grandparents, a maternal aunt and uncle,

and two brothers.

       Following the hearing, the court entered a ruling finding it had the authority

to make an “initial-child custody determination” under section 598B.201. The court

reasoned, “Specifically, the child has resided in this State for at least six months,

having arrived on January 1, 2018. As such, Iowa may be considered her ‘home

state’ under Iowa Code [section] 598B.102(7) as she has been residing with people

or entities acting as her parents since her arrival.” Additionally, the court stated:

               Furthermore, the court finds it has jurisdiction to modify
       custodial determinations under Iowa Code [section] 598B.203, as
       this court has determined that the child’s parents do not currently
       reside in Hawaii, the state which may have had original jurisdiction
       over this child. Further, this court determines that the child and the
       child’s parents do not reside in Hawaii. . . . The child resides in Iowa
       where she has extensive familial contacts.

       Once the court determined it had jurisdiction, it adjudicated R.A. a CINA

pursuant to Iowa Code section 232.2(6)(a), (c)(2), (j), and (n).

       The State filed a petition to terminate the mother’s and father’s parental

rights, and the hearing came on in May 2019.            The mother participated by

telephone; the father did not participate. The mother testified she was living in

Paris, France, and had been for approximately ten months. This was the first time

she told anyone connected with the case that she was not in the Virgin Islands.

The mother conceded she was not in Iowa for the proceedings and would not come

to the state because of her outstanding arrest warrants in Hawaii.

       In July, the court entered a ruling reiterating its conclusion the court had

subject matter jurisdiction. It terminated both the mother’s and the father’s parental

rights. Both parents appeal.
                                           6


II. Discussion.

         Neither the mother nor the father challenge the juvenile court’s exercise of

emergency jurisdiction to place R.A. in the custody of DHS. See Iowa Code

§ 598B.204(1) (allowing the court to exercise emergency jurisdiction over the child

when “the child is present in this state and the child has been abandoned”).

“However, the exercise of emergency jurisdiction only confers authority to enter

temporary protective orders.”2 In re E.D., 812 N.W.2d 712, 717 (Iowa Ct. App.

2012).     “A court cannot premise a subsequent child in need of assistance

adjudication and dispositional order on section 598B.204(1) alone.” In re J.M., 832

N.W.2d 713, 720 (Iowa Ct. App. 2013).

         Both parents challenge whether the court correctly determined it had

subject matter jurisdiction under the UCCJEA, allowing the court to enter final

orders adjudicating R.A. a CINA and terminating the parental rights of the parents.

“A party may challenge subject matter jurisdiction at any time.” E.D., 812 N.W.2d

at 715.     “We conduct a de novo review of jurisdictional issues raised under

UCCJEA.”        Id.   Iowa Code section 598B.201(1) provides “the exclusive

jurisdictional basis for making a child-custody determination.”            Iowa Code

§ 598B.201(2). It provides:



2
  The record establishes that Hawaii entered a dissolution decree giving the mother
physical care of R.A. and also entered an order removing R.A. from the mother’s care.
Pursuant to Iowa Code section 598B.204(4), “the better practice is for the court” to
communicate with Hawaii “to clarify jurisdiction before proceeding, and ensure there are
not two competing orders or actions.” E.D., 812 N.W.2d at 720. Moreover, communication
is provided for and encouraged by the UCCJEA. See Iowa Code § 598B.110(1) (“A court
of this state may communicate with a court in another state concerning a proceeding
arising under this chapter.”). From the record of the proceedings on jurisdiction, the
juvenile court contemplated contacting Hawaii, but it does not appear the court ever did
so.
                                          7


               1. Except as otherwise provided in section 598B.204, a court
       of this state has jurisdiction to make an initial child-custody
       determination only if any of the following applies:
               a. This state is the home state of the child on the date of the
       commencement of the proceeding, or was the home state of the child
       within six months before the commencement of the proceeding and
       the child is absent from this state but a parent or person acting as a
       parent continues to live in this state.
               b. A court of another state does not have jurisdiction under
       paragraph “a”, or a court of the home state of the child has declined
       to exercise jurisdiction on the ground that this state is the more
       appropriate forum under section 598B.207 or 598B.208 and both of
       the following apply:
               (1) The child and the child’s parents, or the child and at least
       one parent or a person acting as a parent, have a significant
       connection with this state other than mere physical presence.
               (2) Substantial evidence is available in this state concerning
       the child’s care, protection, training, and personal relationships.
               c. All courts having jurisdiction under paragraph “a” or “b” have
       declined to exercise jurisdiction on the ground that a court of this
       state is the more appropriate forum to determine the custody of the
       child under section 598B.207 or 598B.208.
               d. No court of any other state would have jurisdiction under
       the criteria specified in paragraph “a”, “b”, or “c”.

Iowa Code § 598B.201(1).

       Here, the juvenile court incorrectly determined it had subject matter

jurisdiction under section 598B.201(1)(a), finding Iowa had become R.A.’s home

state due to her living in the state for more than six months at the time the juvenile

court made the determination in July 2019. But “home state” is defined as “the

state in which a child lived with a parent or a person acting as a parent for at least

six consecutive months immediately before the commencement of a child-custody

proceeding.” Iowa Code § 598B.102(7) (emphasis added). At the time the CINA

proceeding commenced on January 25, R.A. had been living in Iowa only twenty-

five days. See E.D., 812 N.W.2d at 718–19 (stating, “A child’s home state is

determined from the date proceedings are commenced” and using the date the
                                           8


CINA petition was filed as the commencement of the CINA action). On January

25, no state was R.A.’s home state under the statutory definition, as she spent the

first five months before the initiation of the proceeding in the United States Virgin

Islands with her mother and the final one month in Iowa in the care of other family

members. See In re L.H., No. 19-0690, 2019 WL 4678209, at *2 (Iowa Ct. App.

Sept. 25, 2019) (noting neither Iowa nor the former state of the child met the

definition of “home state”); see also Iowa Code § 598B.102(15) (“‘State’ means a

state of the United States, the District of Columbia, Puerto Rico, the United States

Virgin Islands, or any territory or insular possession subject to the jurisdiction of

the United States.”).

       “Home state” jurisdiction also exists in a state that was the child’s home

state within six months before the start of the child-custody proceedings so long

as a parent continues to live in that home state. See Iowa Code § 598B.204(1)(a).

The United States Virgin Islands was R.A.’s home state before she came to Iowa;

she lived there with her mother from sometime in June 2017 until she was brought

to Iowa on January 1, 2018—just slightly more than six months—but at the time

the CINA proceedings commenced, the mother was no longer living there, as she

had been extradited to Hawaii.

       Because no state has home state jurisdiction under section 598B.201(1)(a),

Iowa may exercise jurisdiction if (1) “[t]he child and the child’s parents, or the child

and at least one parent or a person acting as parent, have a significant connection

with this state other than mere physical presence” and (2) “[s]ubstantial evidence

is available in this state concerning the child’s care, protection, training, and

personal relationships.” See Iowa Code § 598B.201(1)(b)(1)–(2).
                                          9


         We believe these jurisdictional grounds are met. The mother and R.A. have

significant family connections in Iowa, including R.A.’s maternal grandparents, a

maternal aunt and uncle, and two brothers. It appears to be these strong family

ties that led the stepfather to bring R.A. to Iowa once her mother was arrested in

the Virgin Islands. Additionally, R.A. was enrolled in school in Iowa and seeing

mental-health professionals in Iowa.      Although R.A.’s maternal relatives were

unable to be her full-time caregivers, she was having visits with them on a regular

basis.    Information regarding R.A.’s care, protection, training, and personal

relationships is available in Iowa. See,e.g., In re Wechel, No. 02-0826, 2003 WL

118614, at *2 (Iowa Ct. App. Jan. 15, 2003) (finding there was substantial evidence

in Iowa concerning the child’s care, protection, training, and personal relationships

where the child had family in Iowa, was enrolled in daycare in Iowa, and had

medical appointments in the state).

         Under these circumstances, we conclude Iowa has jurisdiction under

section 598B.201(1)(b). Because neither parent has otherwise challenged the

merits of the termination of their parental rights, we affirm.

         AFFIRMED ON BOTH APPEALS.